Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Clister Ray Thomas, Appellant                          Appeal from the 188th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 41776-
No. 06-13-00046-CR         v.                          A). Opinion delivered by Justice Carter,
                                                       Chief Justice Morriss and Justice Moseley
The State of Texas, Appellee                           participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for a
new trial.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED DECEMBER 30, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk